Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
REQUIREMENTOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or

Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-2 and 4-13, drawn to a method of enzymatically oxidizing or hydroxylating an organic compound, by treating an aqueous liquid comprising at least one enzyme, at least one organic compound with a plasma device to obtain an aqueous liquid comprising H2O2, thereby forming an enzymatically oxidized or hydroxylated organic compound.
Group II, claim(s) 3, drawn to a method of enzymatically oxidizing or hydroxylating an organic compound, by i) treating an aqueous liquid with a plasma device to obtain an aqueous liquid comprising H2O2; ii) allowing the obtained liquid from step i) to rest for 1 second to 30 minutes; iii) subsequently adding at least one enzyme; and iv) incubating the mixture obtained in step iii) in order to obtain the enzymatically oxidized or hydroxylated organic compound.

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species of organic compound as disclosed by the specification:  Applicant is required to elect one species of organic compound selected from ethylbenzene (ETBE), pyrogallol, guanicol, tetraguicol, ABTS, phenol red, unsubstituted alkane, substituted alkane, alkene, alkynes, cyclic hydrocarbon, aromatic hydrocarbon, heterocylic hydrocarbon, amino acid, protein, alkaloid, steroid and alkyl benzene.  
Species of enzyme as disclosed by the specification:  Applicant is required to elect one species of enzyme selected from UPO from the fungus Agrocybe aegerita, horseradish peroxidase, Further, applicant is required to indicate if the elected enzyme is an embodiment of claim 5.
Species of auxiliary substance as disclosed by the specification:  Applicant is required to elect one species of auxiliary substance selected from superoxide dismutase, molecular chaperone, peroxynitrite, HOCI, nitric acid, singlet oxygen, hydroxyl radicals, atomic oxygen, nitric oxide, superoxide, and free electrons.
Species of claim 4: Applicant is required to elect one species selected from enzyme is positioned distant to the surface of the aqueous liquid in proximity to the plasma device, and the enzyme is immobilized on a solid support.
Species of claim 9: Applicant is required to elect one species of operating plasma device selected from a frequency from 30 to 20,000 Hz; a voltage ranging from 0.2 to 25 kV peak-to-peak, and a power ranging from 1 to 10,000 mW. 

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  claims 1-3, 6-8 and 13.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II and species lack unity of invention because even though the inventions of these groups require the technical feature of the features of claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Pankaj et al. (Kinetics of .
Pankaj et al., abstract, states: “Atmospheric pressure cold plasma technology is an emerging nonthermal food technology for microbiological decontamination of food and bio-materials. This study demonstrates the applicability of in-package cold plasma technology as a novel means to inactivation of enzymes. The kinetics of inactivation of tomato peroxidase as a model enzyme was studied at 30, 40 and 50 kV, for up to 5′ of atmospheric air dielectric barrier discharge plasma treatments.”
Pankaj et al., page 153, left column, describe that such tomato peroxidase “peroxidases catalyse peroxidation reactions, the end products of which can lead to off-flavour development in a number of food products.” From the preceding it is clear that the tomato peroxidase operates on clearly organic compounds present in tomato to create off-flavors.  Pankaj et al., sections 2.2 and 2.3, describe production of crude enzyme extract from fresh tomatoes (i.e. an aqueous liquid containing the described peroxidase enzyme), and subjecting such enzyme extract to a plasma device.  See Pankaj et al., Fig. 1.  As shown in Fig. 3 of Pankaj et al., after 1 minute of plasma treatment a significant amount of peroxidase is present in the plasma-treated enzyme extract.  Plasma treatment of an aqueous composition inherently produces hydrogen peroxide, and as discussed the enzyme extract from fresh tomatoes (fresh tomatoes that have been homogenized and filtered) contains organic compounds that serve as substrates for the peroxidase such that the peroxidase necessarily oxidizes or hydroxylates such organic compounds present in an extract prepared from fresh tomatoes.  As such, the features of claim 1 are suggested by Pankaj et al. such that the claims do not recite a common special technical feature that makes a contribution over the prior art.
It is noted that claims 1 and 3 are distinct methods since as explained by Pankaj et al. plasma treatment is expected to inactivate enzymes.  As such, claim 1 directed to plasma treatment of a composition containing an enzyme and claim 3 directed to plasma treatment wherein an enzyme is added after plasma treatment are distinct and technically different methods.  37 CFR 1.475 (b) discussed above does not provide for joinder between two distinct processes.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD M EPSTEIN whose telephone number is (571)272-5141. The examiner can normally be reached Mon-Fri 9:00a-5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TODD M EPSTEIN/Examiner, Art Unit 1652